       Case 6:20-cv-00066-DLC Document 85 Filed 09/18/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DONALD J. TRUMP FOR                                 CV 20–66–H–DLC
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE;                             (Consolidated with Case No. CV–
NATIONAL REPUBLICAN                                   20–67–H–DLC)
SENATORIAL COMMITTEE;
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,
                                                         ORDER
                     Plaintiffs,

and

GREG HERTZ, in his official capacity
as Speaker of the Montana House of
Representatives; SCOTT SALES, in
his official capacity as President of the
Montana Senate, on behalf of the
Majorities of the Montana House of
Representatives and the Montana
Senate,

                     Intervenor-
                     Plaintiffs,

vs.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                      Defendants,

and

                                            1
        Case 6:20-cv-00066-DLC Document 85 Filed 09/18/20 Page 2 of 3




 DSCC, DCCC, and MONTANA
 DEMOCRATIC PARTY,

                       Intervenor-
                       Defendants.


      Before the Court is Defendant Stephen Bullock’s Unopposed Motion for

Overlength Brief. (Doc. 80.) Governor Bullock requests leave to file an over-

length brief of 8,500 words in response to Plaintiffs’ respective motions for

preliminary injunctions (Docs. 2; 8.)

      Additionally, Intervenor-Defendants have moved for dismissal of

Intervenor-Plaintiffs’ Complaint (Doc. 38) and for judgment on the pleadings as to

the Plaintiffs’ Complaint (Doc. 1) in the lead case (CV 20-66-H-DLC). (Doc. 72.)

The Court’s previous orders do not address an expedited timeline for responding to

this motion.

      Accordingly, IT IS ORDERED that Defendant Stephen Bullock’s

Unopposed Motion for Overlength Brief is GRANTED. Because Governor

Bullock has already filed his overlength brief (Doc. 81) no further action on his

part is necessary.

      IT IS FURTHER ORDERED that Plaintiffs and Intervenor-Plaintiffs in the

lead case (CV 20-66-H-DLC) shall have until on or before September 20, 2020 to

file a response brief to Intervenor-Defendants’ Consolidated Motion for Judgment

                                          2
        Case 6:20-cv-00066-DLC Document 85 Filed 09/18/20 Page 3 of 3



on the Pleadings and Motion to Dismiss (Doc. 72). No further briefing on this

motion (Doc. 72) shall be permitted.

      DATED this 18th day of September, 2020.




                                        3
